Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. PALIK	527
	                         Cite as 287 Neb. 527

   Upon our de novo review of the record, we agree with the
court’s conclusion that the record refutes Dragon’s claim that
counsel failed to present mitigating evidence. We conclude
that the district court did not err when it denied this claim
without an evidentiary hearing.
                        CONCLUSION
   We conclude the district court did not err when it determined
that Dragon’s motion for postconviction relief did not allege
facts which constituted a denial of his constitutional rights and
that as to certain matters, the record refuted his claims. The
district court did not err when it denied Dragon’s motion for
postconviction relief without an evidentiary hearing.
                                                      Affirmed.



       State   of    Nebraska ex rel. Counsel for Discipline
           of the      Nebraska Supreme Court, relator,
                    v. Douglas D. Palik, respondent.
                                ___ N.W.2d ___

                    Filed February 21, 2014.   No. S-13-1030.

    Original action. Judgment of disbarment.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    P er Curiam.
                       INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by Douglas D. Palik, respondent, on November
22, 2013. The court accepts respondent’s voluntary surrender
of his license and enters an order of disbarment.
                 STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on September 12, 1984. On September 21, 2012,
respondent was suspended for a period of 1 year followed
by a 1-year probationary term upon readmission because of
    Nebraska Advance Sheets
528	287 NEBRASKA REPORTS



respondent’s unprofessional handling of matters related to an
estate. See State ex rel. Counsel for Dis. v. Palik, 284 Neb.
353, 820 N.W.2d 862 (2012). Respondent has not sought rein-
statement of his license to practice law.
   On November 22, 2013, respondent filed a voluntary sur-
render in which he stated that he is aware that after he
was suspended on September 21, 2012, a new grievance was
filed against him and an investigation was commenced by the
Counsel for Discipline. In the voluntary surrender, respondent
stated that he had commingled his personal funds with cli-
ent funds in his client trust account and he described three
instances over a period of 11 years in which he had misman-
aged client funds in three different estates. In the voluntary
surrender, respondent admitted that he violated his oath of
office as an attorney and Neb. Ct. R. of Prof. Cond. §§ 3-501.3
and 3-501.15(d). Respondent further stated that he freely and
voluntarily waived his right to notice, appearance, or hearing
prior to the entry of an order of disbarment and consented to
the entry of an order of disbarment.

                          ANALYSIS
   Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
         (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
      member, the member may voluntarily surrender his or
      her license.
         (1) The voluntary surrender of license shall state in
      writing that the member knowingly admits or knowingly
      does not challenge or contest the truth of the suggested
      or indicated Grievance, Complaint, or Formal Charge
      and waives all proceedings against him or her in connec-
      tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and that respondent has waived all proceedings against him
in connection therewith. We further find that respondent has
consented to the entry of an order of disbarment.
                  Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. PALIK	529
	                       Cite as 287 Neb. 527

                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, know-
ingly, and voluntarily admits that he does not contest the alle-
gations being made against him. The court accepts respond­
ent’s voluntary surrender of his license to practice law, finds
that respond­nt should be disbarred, and hereby orders him
             e
disbarred from the practice of law in the State of Nebraska,
effective immediately. Respondent shall forthwith comply
with all terms of Neb. Ct. R. § 3-316 of the discipli­ary  n
rules, and upon failure to do so, he shall be subject to punish-
ment for contempt of this court. Accordingly, respondent is
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and Neb. Ct.
R. §§ 3-310(P) (rev. 2014) and 3-323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                                     Judgment of disbarment.